Citation Nr: 1028810	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-16 967	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for migraines.


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk


INTRODUCTION

The Veteran in this case served on active duty from September 
2000 to September 2006.

The appeal arises from a March 2007 decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for migraines and 
evaluated the disability as 10 percent disabling, effective 
September 14, 2006.  In March 2009, the RO increased the initial 
rating for this disability to 30 percent, effective September 14, 
2006.


FINDING OF FACT

On July 20, 2010,  prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The appellant expressed disagreement with an initial compensable 
rating of 10 percent for migraine headaches.  Subsequently, a 
decision review officer increased the rating to 30 percent.  The 
appellant then filed a VA Form-9 "Substantive Appeal," however, 
on this form she wrote that she "accepted" the decision 
awarding a 30 percent disability rating.  To resolve any doubt, 
on July 20, 2010, the Board contacted the claimant by telephone.  
The claimant verified that she did not intend to pursue an appeal 
of the disability rating of 30 percent for migraine headaches and 
she requested her appeal be withdrawn.  In the present case, the 
appellant has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


